Case 1:20-cv-24374-BB Document 52 Entered on FLSD Docket 06/11/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

 MARGLLI GALLEGO               :
                               :
       Plaintiff(s),           :
                               :
 v.                            :                       CASE NO.: 20-24374-CIV-BLOOM
                               :
 IVETTE PEREZ, et. al.,        :
                               :
       Defendant(s).           :
 ______________________________:

        DEFENDANT RICKIE GARCIA’S ANSWER AND AFFIRMATIVE DEFENSES

          Defendant, RICKIE GARCIA, 1 by and through undersigned counsel, answers the Second

 Amended Complaint (“Complaint”), filed May 14, 2021 (ECF No. 46), as follows:

          1.      Defendant admits the allegations in paragraphs 2-6, 34.

          2.      Defendant admits that the Hammocks paid off-duty Miami-Dade County police

 officers to provide general security for the association prior to March 6, 2018. See 2d Am.

 Compl. ¶ 33.

          3.      Defendant admits that neither Officer Garcia nor Officer Escobar tasered the

 Plaintiff, slammed her to the ground, or took her outside and placed her in a police vehicle. See

 id. ¶ 87.

          4.      Defendant offers no response to the allegations and counts in the Complaint

 alleged against other Defendant(s).

          5.      Defendant is without knowledge or denies all other allegations in the Complaint.

          6.      Defendant denies all allegations in the Complaint that have not been

 specifically and expressly admitted in this Answer.



 1
     The Complaint misspells the Defendant’s name. The correct spelling is indicated above.
                                                  1
Case 1:20-cv-24374-BB Document 52 Entered on FLSD Docket 06/11/2021 Page 2 of 3




        7.      Defendant denies that Plaintiff is entitled to any relief.

                                             DEFENSES

        1.      The Complaint fails to state claims upon which relief can be granted.

        2.      Plaintiff(s)’s damages, if any, are barred or reducible in each instance that

 Plaintiff(s) failed to mitigate damages.

        3.      Plaintiff(s)’ alleged injuries and damages, if any, were caused by pre-existing or

 post-existing condition(s) or injury(ies), and/or by actions of others, or events separate, distinct,

 unrelated or remote to any action or inaction of the Defendant. As such the Defendant is

 absolved from any responsibility or liability for such damages or injuries, and Plaintiff(s)’

 recovery should be reduced accordingly.

        4.      Defendant is entitled to qualified immunity because his actions were within the

 scope of his discretionary authority as a police officer.

        5.      Defendant is entitled to qualified immunity because his actions, including any

 force used, were objectively reasonable.

        6.      Defendant is entitled to qualified immunity because he did not act in violation of

 clearly established law.

        7.      Defendant is entitled to qualified immunity because there was arguable probable

 cause and/or arguable reasonable suspicion to stop, seize, and/or detain Plaintiff(s).

        8.      The Defendant is entitled to a set-off for all insurance, government benefits or

 other proceeds received by or paid on behalf of Plaintiffs from any third parties for any alleged

 injuries or damages resulting from Defendant’s alleged conduct.

        9.      The Defendant reserves the right to assert additional defenses as appropriate.




                                                   2
Case 1:20-cv-24374-BB Document 52 Entered on FLSD Docket 06/11/2021 Page 3 of 3




        WHEREFORE, Defendant demands that the Complaint be dismissed with prejudice and

 that he be awarded his fees and costs. Defendant demands a TRIAL BY JURY.

 Dated: June 11, 2021.

                                                 Respectfully submitted,

                                                 GERALDINE BONZON-KEENAN
                                                 Miami-Dade County Attorney
                                                 Stephen P. Clark Center
                                                 111 N.W. 1st Street, Suite 2810
                                                 Miami, Florida 33128

                                          By:    /s/ Ezra S. Greenberg
                                                 Ezra S. Greenberg
                                                 Assistant County Attorney
                                                 Fla. Bar. No. 85018
                                                 Telephone: (305) 375-5151
                                                 Facsimile: (305) 375-5643
                                                 Email: ezrag@miamidade.gov

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served this day

 on Plaintiff’s counsel via CM/ECF.

                                          /s/ Ezra S. Greenberg
                                          Assistant County Attorney




                                             3
